Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: The closest prior art of record (Hershko et al., U. S. Patent Publication No. 2013/0067085 and Duleba et al., U. S. Patent Publication No. 2019/0182208) do not teach nor disclose in detail determining, by the proxy server, identification-information of the client; determining, by the proxy server, an address pair, including an IPv6 address and an IPv4 address of the proxy server, selected from a pool of IP addresses assigned to the proxy server; requesting one or more IP addresses of the target computer from a Domain Name System (DNS) server; upon receiving the one or more IP addresses of the target computer, determining whether the one or more IP addresses include an IPv6 address of the target computer; in response to determining that the IPv6 address of the target computer is included in the one or more IP addresses of the target computer, establishing, by the proxy server, a second communications connection between the proxy server and the target computer using the IPv6 address of the target computer and the IPv6 address, from the address pair, of the proxy server; in response to determining that the IPv6 address of the target computer is not included in the one or more IP addresses, determining whether the one or more IP addresses include an IPv4 address of the target computer; in response to determining that the IPv4 address is included in the one or more IP addresses of the target computer, establishing, by the proxy server, a second communications connection between the proxy server and the target computer using the IPv4 address of the target computer and the IPv4 address, from the address pair, of the proxy server; facilitating a network packet flow between the client computer and the target computer using the first communications connection from the client computer to the proxy server and the second communications connection from the proxy server to the target computer. Hershko and Duleba respectively only teach system for locating, routing to and accessing a device over an internet protocol wherein the device address can change and generic apparatus for correlating addresses of different Internet protocol versions. Thus, the prior arts of record taking singly or in combination do not teach or suggest the above-stated limitation taking wholly in combination with all the elements of each independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2. 	Claims 1-2, 5-9, 12-16 and 19-20 are allowed.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED IBRAHIM whose telephone number is (571)270-1132.  The examiner can normally be reached on Monday through Friday from 9:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED IBRAHIM/Primary Examiner, Art Unit 2444